COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       In re Infrastructure Services, Inc.

Appellate case number:     01-19-00448-CV

Trial court case number: 2017-82253

Trial court:               189th District Court of Harris County

         Relator, Infrastructure Services, Inc., has filed a petition for writ of mandamus challenging
the trial court’s April 29, 2019 order granting defendant’s motion to designate responsible third
parties. The Court requests that the real party in interest respond to the petition for writ of
mandamus by August 27, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman_____
                                Acting individually

Date: __August 8, 2019____